Citation Nr: 0120076	
Decision Date: 08/04/01    Archive Date: 08/10/01

DOCKET NO.  94-09 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUES

1.  Entitlement to an increased rating for the service-
connected headaches, currently rated as 30 percent disabling.  

2.  Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disability.




REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Attorney




WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse and daughter



ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel



INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1969.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from rating actions of the RO.  In an April 
1993 rating decision, the RO denied the veteran's claim for 
an increased rating for the service-connected headaches.  

In a March 1995 rating decision, the RO denied his claim for 
a TDIU and continued the denial of an increased rating for 
headaches.  

In July 1996, the veteran testified at a hearing before the 
undersigned Member of the Board.  

In September 1996, the Board remanded the case for additional 
development of the record.  

In July 1997, the Board denied the claims for a rating 
greater than 10 percent for the service-connected headaches 
and a TDIU.  The veteran appealed to the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter the "Court").  

In February 1999, the Court granted a Joint Motion for 
Remand, vacating the Board's decision and remanding for 
additional proceedings.  In September 1999, the Board 
remanded the veteran's case for development pursuant to the 
February 1999 Court order.  

In an August 2000 rating decision, the RO assigned an 
increased rating of 30 percent for the veteran's service-
connected headaches and continued the denial of the claim for 
a TDIU.  

(This issue of TDIU will be addressed in the REMAND portion 
of this document.)  



FINDINGS OF FACT

1.  All relevant evidence necessary for equitable disposition 
of the issues on appeal has been obtained.  

2.  The veteran's service-connected headaches are shown to 
more nearly approximate a level of impairment consistent with 
that of migraine headaches manifested by prostrating attacks 
that are more frequent than once a month and are productive 
of some degree of economic inadaptability.  



CONCLUSION OF LAW

The criteria for the assignment of a 50 percent evaluation 
for the service-connected headache condition have been met.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.124a including Diagnostic Code 
8100 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that, during the course of the 
veteran's appeal, the statutes governing assistance to 
claimants and the benefit of the doubt were amended.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  

As a result of this change, the VA has an added duty to 
assist the veteran by conducting further review and 
development consistent with the newly amended statutes.  This 
should include providing the veteran with notice of the 
required information and evidence necessary to support his 
claims, affording the veteran the duty to assist in obtaining 
records and, when appropriate, affording the veteran a 
medical examination when such is necessary to make a decision 
on the claims.  Specific requirements regarding such 
notification and duty to assist are set forth in the newly 
amended provisions.  

Here, with regard to the claim for a higher rating for his 
service-connected headaches, the Board is satisfied that all 
relevant evidence has been obtained regarding this claim and 
that the veteran has been properly advised of the evidence 
needed to support this claim.  No other outstanding medical 
treatment records have been identified.  

Furthermore, the Board notes that the veteran was provided VA 
examinations that are responsive to the instructions of the 
September 1999 remand and fully facilitate evaluation of the 
severity of the veteran's service-connected disorder.  


A.  Factual background

A review of the record shows that the veteran was examined by 
a VA neuropsychiatrist in May 1992.  At that time, he told 
the physician that he had headaches which occurred 
approximately once a month and lasted from one to several 
days in duration.  He described them as being located in the 
parietal area with radiation to the occipital area and into 
the neck and upper back.  He described the pain as being 
sharp and dull and steady.  

The veteran stated that his headaches were aggravated mainly 
by exertion and heat, and that his symptoms and the frequency 
of his headaches had lessened since he had begun to work the 
third shift.  The examiner could detect no neurological 
abnormalities.  A diagnosis of headaches, with no 
neurological sequelae, was provided.  

In November 1994, the second VA neuropsychiatric examination 
took place.  The veteran complained at this time that his 
headaches had occurred daily and lasted all day long.  He 
described them as resulting in dull, throbbing pain.  The 
examiner again found no neurological deficits and provided a 
diagnosis of headaches, with no neurological sequelae.  

At his July 1996 hearing, the veteran informed this Board 
member that he had stopped working in August 1992, primarily 
due to his headaches, despite the fact that he had other 
significant medical problems.  He stated that his headaches 
led to blurred vision and sensitivity to light and that they 
were alleviated by rest in a quiet, dark place.  He described 
the headaches as being present on a continuous basis; 
however, when questioned, his wife stated that he had two-to-
three headaches a month and that these lasted up to four days 
in duration.  She contended that he was unable to do anything 
other than sleep at these times.  

The third VA neuropsychiatric examination took place in 
January 1997.  The veteran described his headaches as being 
almost continuous and stated that he was being treated with 
"Endural" and Ergotamine with some relief.  The examiner 
reviewed the veteran's claims file and noted that the veteran 
had an extensive record for treatment of multiple physical 
problems.  He noted that there was an August 14, 1996 
treatment report from the University of North Carolina 
Hospital in Chapel Hill, which contained a diagnosis of 
chronic headaches with migraine overlay and left lower 
extremity weakness (the examiner noted that the weakness 
dated to the time of low back surgery).  

It was further noted that a May 10, 1996 report from that 
facility documented that the veteran was then having typical 
"migraine" headaches which were usually relieved by 
Tylenol.  A report from July 16, 1996, was found to contain 
the statement that the veteran had "chronic low back pain 
with tension headaches exacerbated but improving".  The 
examiner noted that the veteran had been placed on Elavil, 
but could not tolerate it because of dry mouth.  Finally, he 
noted that a June 9, 1995 report of a neurology visit 
contained the opinion that the veteran probably did not have 
migraine headaches.  

On examination, there were no objective findings of any 
abnormalities.  A neurological evaluation did reveal some 
weakness in the left leg when compared to the right.  
Decreased sensation in the entire left leg could also be 
detected.  However, no abnormalities of the cranial nerves 
could be detected.  Based on these findings and his review of 
the record, the examiner diagnosed headaches and 
radiculopathy secondary to degenerative disc disease.  In 
doing so, he opined that, although the veteran did report 
having headaches, the record did not indicate that they had 
been the major focus of his treatment to the point that they 
could be said to have been incapacitating or preventive of 
his ability to do work.  The examiner noted that he could not 
find reports of visits primarily or solely for the purpose of 
obtaining treatment for headaches; rather, treatment was 
always sought for headaches in conjunction with other 
physical conditions.  It was concluded that the veteran did 
have headaches.  The examiner noted that the reports showed 
that these had been handled by simple analgesics for some 
time and that they had improved in the past year or two.  

In a March 1997 letter, a physician from the University of 
North Carolina Department of Neurology indicated that the 
veteran had a history of hypertension, diabetes mellitus and 
COPD (chronic obstructive pulmonary disease) and that he had 
been followed in the Neurology outpatient clinic since 1995.  
It was reported that the veteran had been followed for low 
back pain, lumbar degenerative disc disease, cervical 
stenosis, peripheral neuropathy and migraine headaches.  The 
physician stated that, when he last saw the veteran in 
November 1996, he was doing better with his headaches than he 
had in some time.  They had improved to a point that he felt 
he could deal with them.  

On VA examination in March 1998, the veteran reported having 
complaints of diffuse headache pains at the vertex.  He noted 
that the attacks typically lasted about two to three hours 
and that the longest period of time he had been free of 
attack was about one month.  He described the pain as a 
"dullness" and indicated that medications helped.  
Recently, he had noticed a throbbing that was synchronized 
with his heartbeat.  The veteran believed that he had an aura 
of sluggishness.  It was noted that the veteran was able to 
work as a farmer and a truck driver, but he sometimes became 
drowsy.  On neurologic examination, the veteran was found to 
be entirely normal on testing.  The diagnosis was that of 
headaches, episodic, diffuse; muscle tension most likely; 
neurologically negative. 

The veteran appeared for another VA examination in April 
2000.  The veteran's history was reviewed and a physical 
examination was performed.  The veteran's gait and station 
were reported to be within normal limits.  The findings on 
cranial nerve examination were within normal limits.  Motor 
systems examination revealed no asymmetry, involuntary 
movement or weakness or atrophy.  Muscle tone was within 
normal limits and deep tendon reflexes were symmetrical and 
normally active.  The pain and sensory tracts were intact, 
and coordination was intact on finger nose testing.   The 
diagnosis was that of combination migraine/tension headaches.  

In comments thereafter, the VA examiner indicated that the 
veteran's headaches were prostrating and occurred only about 
every seven to ten days.  He further indicated that, from the 
description provided by the veteran, it would be reasonable 
to assume that any work that the veteran would do would have 
to accommodate him missing several days of work a month.  

In additional hand-written notes, the VA examiner indicated 
that "[t]he veteran ha[d] had headaches for many years along 
with a variety of other physical complaints and [he did] not 
believe the headaches in and of themselves preclude[d] his 
employment."  



B.  Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the veteran's headaches.  The 
Board has found nothing in the historical record which would 
lead to the conclusion that the current evidence of record is 
not adequate for rating purposes.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects her ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  

The regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

Service connection is currently in effect for headaches, 
evaluated as 30 percent disabling under the provisions of 38 
C.F.R. § 4.124a including Diagnostic Code 8100.  

Under Diagnostic Code 8100, a 10 percent evaluation is 
warranted for migraines manifested by characteristic 
prostrating attacks averaging one in two months over the last 
several months.  A 30 percent evaluation is assigned with 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months.  A 50 percent 
evaluation, the highest rating under this code, is assigned 
with very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability.  38 
C.F.R. § 4.124a including Diagnostic Code 8100.  

Based on a review of the evidence of record, the Board finds 
that the veteran's headaches are shown to be evidenced by a 
level of impairment more nearly approximating that of 
prostrating attacks that occur more frequently than once a 
month and are productive of some degree of economic 
inadaptability.  Significantly, the veteran is shown to have 
consistently complained of experiencing severe headaches of 
substantial duration.  Additionally, the most recent 
examination in April 2000 revealed that the headaches were 
prostrating in nature and frequent enough to have an impact 
on employment.  

Hence, the Board finds that the evidence supports the 
assignment of a 50 percent rating for the service-connected 
headaches.  This is the maximum evaluation available under 
Diagnostic Code 8100.  



ORDER

An increased rating of 50 percent for the service-connected 
headaches is granted, subject to the regulations controlling 
disbursement of VA monetary benefits.  



REMAND

As reported hereinabove, the physician performing the recent 
VA examination indicated that there was some employment 
impairment due to headaches.  

In light of these findings and the action taken hereinabove 
with regard to the increased rating, the Board finds that the 
RO is required to undertake de novo review of the veteran's 
claim for a TDIU due to disability from his service-connected 
headaches and pseudofoliculitis barbae.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  All indicated development 
should be undertaken in this regard.  

The veteran should be afforded another VA examination to 
determine whether the service-connected disabilities preclude 
him from obtaining and retaining substantially gainful 
employment given his work and educational background.  

Finally, as previously stated, there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supercedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the VA regional office (RO) has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision regarding 
these issues at this time.  See Bernard, supra.; VA O.G.C. 
Prec. Op. No. 16-92 (July 24, 1992) (published at 57 Fed. 
Reg. 49,747 (1992)).  

For the foregoing reasons, the Board finds that additional 
development is required, and the remaining claim is REMANDED 
for the following actions:

1.  The RO should take appropriate action 
to contact the veteran in order to have 
him submit any additional medical 
evidence, additional information, or 
further argument which tends to support 
his claim for a TDIU due to his service-
connected disorders.  The veteran should 
also be requested to submit the names, 
addresses, and approximate dates of 
treatment of all health care providers, 
VA and non-VA, who have treated him for 
these conditions since his last 
examination in April 2000.  When the 
veteran responds, and provides any 
necessary authorizations, the named 
health care providers should be contacted 
and asked to provide copies of all 
clinical records documenting their 
treatment, which are not already in the 
claims folder.  The veteran should be 
afforded a reasonable amount of time to 
obtain and submit such evidence to the 
RO.  

2.  The veteran should be scheduled for a 
VA examination to determine the current 
severity of his service-connected 
headaches and pseudofoliculitis barbae.  
All indicated tests must be conducted.  
The claims file must be made available to 
and reviewed by the examiner prior to the 
requested study.  The examiner should 
describe the severity and frequency of 
the veteran's symptoms.  Based on his/her 
review of the case, the examiner should 
offer an opinion as to whether the 
service-connected disabilities preclude 
the veteran from obtaining and retaining 
substantially gainful employment, given 
his work and educational background.  
Complete rationale for the opinions 
expressed should be provided.  

3.  Following completion of the 
development requested hereinabove, the RO 
should review the veteran's claim.  The 
RO in this regard must ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  Upon completion of the 
development requested by the Board and 
any other development deemed appropriate 
by the RO, the RO should review the 
veteran's claim on the basis of all 
pertinent evidence of record, and all 
applicable laws, regulations, and case 
law.  Then, if any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate consideration.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 



